      Case 5:19-cv-00286-JKP-ESC Document 109 Filed 08/19/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


    EJ LEJEUNE, individually and on behalf of all others
    similarly situated,                                          Case No. 5:19-cv-00286-DAE

                      Plaintiff,

    vs.

    COBRA    ACQUISITIONS   LLC;   ESPADA
    LOGISTICS AND SECURITY GROUP, LLC;
    ESPADA CARIBBEAN LLC; JAMES JORRIE; and
    JENNIFER GAY JORRIE

                      Defendants.

                      ALTERNATIVE DISPUTE RESOLUTION REPORT

          Pursuant to the Court’s August 13, 2020 Scheduling Order (ECF No. 107), Plaintiff files the

following Alternative Dispute Resolution Report on behalf of all parties, in compliance with Local

Rule CV-88.

   1. Status of Settlement Negotiations:

             a.   The Parties participated in an all-day mediation before Eric Galton, Esq. on April

                  16, 2020. The Parties were unable to reach a resolution on this date and in

                  subsequent settlement discussions.

   2. Identity of the persons responsible for settlement negotiations for each party:

             a. For Plaintiffs and putative collective/class members:

                      i. Named Plaintiff EJ LeJeune, individually and on behalf of all others similarly

                         situated;

                      ii. Richard J. (Rex) Burch, Bruckner Burch PLLC;

                     iii. Joseph A. Fitapelli & Armando A. Ortiz, Fitapelli & Schaffer, LLP; and


                                                    1
     Case 5:19-cv-00286-JKP-ESC Document 109 Filed 08/19/20 Page 2 of 3




                iv. Michael Josephson & Andrew Dunlap, Josephson Dunlap LLP


         b. For Defendants:

                 i. Cobra Acquisitions LLC:

                         1. Mark Layton, Chief Financial Officer

                         2. Brian Patterson & Joshua Sekoski, Akin Gump Strauss Hauer & Feld

                             LLP

                 ii. Espada Logistics and Security Group, LLC;

                         1. Hull Youngblood, General Counsel

                         2. John Brown, Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

   3. Evaluation of Appropriate Alternative Dispute Resolution:

         a. Plaintiff:

                 i. Plaintiff is open to a subsequent private mediation should the Parties believe

                     it will be appropriate after the close of the opt-in period.

         b. Defendants:

                 i. Defendants are open to a subsequent mediation, should the parties believe

                     that it will be appropriate, after the close of the opt-in period.


Dated: August 19, 2020
       New York, New York
                                             Respectfully submitted,

                                            /s/ Joseph A. Fitapelli
                                            Joseph A. Fitapelli
                                            FITAPELLI & SCHAFFER, LLP
                                            Joseph A. Fitapelli, admitted pro hac vice
                                            Armando A. Ortiz, admitted pro hac vice
                                            28 Liberty Street, 30th Floor
                                            New York, New York 10005
                                            Telephone: (212) 300-0375



                                                 2
      Case 5:19-cv-00286-JKP-ESC Document 109 Filed 08/19/20 Page 3 of 3




                                              BRUCKNER BURCH PLLC
                                              Richard J. (Rex) Burch
                                              8 Greenway Plaza #1500
                                              Houston, Texas 77046
                                              Telephone: (713) 877-8788

                                              JOSEPHSON DUNLAP LLP
                                              Michael Josephson
                                              Andrew Dunlap
                                              William R. Liles
                                              11 Greenway Plaza, Suite 3050
                                              Houston, Texas 77046
                                              Telephone: 713-352-1100
                                              Facsimile: 713-352-3300

                                              Attorneys for the Plaintiff and Putative Collective and Class

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF electronic filing on all

known parties this 19th day of August 2020.



                                              /s/ Joseph A. Fitapelli
                                              Joseph A. Fitapelli




                                                 3
